Citation Nr: 0608378	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-16 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to an increased initial evaluation for the 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Maggie Dodd Bouvier






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and February 2004 
decisions by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In a June 2005 statement, the veteran's representative noted 
that his service-connected PTSD was impacting his work far 
more severely than the veteran had wanted to adimit.  It was 
noted that the veteran's VAMC psychiatrist had prepared a 
letter in support of the veteran's claim.  

However, that letter is not associated with the veteran's 
claims file.  The Board is of the opinion that all medical 
evidence pertinent to the veteran's claim should be obtained.  

The record also reflects that the veteran was most recently 
provided with a VA psychiatric examination in July 2003.  The 
Board is of the opinion that a contemporaneous VA examination 
is warranted in order to properly adjudicate the veteran's 
claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims folder 
to ensure that appropriate notification 
and development action required by VCAA 
has been undertaken.  

2.  The RO is to furnish the veteran with 
the appropriate release of information 
forms in order to obtain copies of all 
private medical records that are not of 
record and pertain to treatment for PTSD, 
to include records from Dr. Stetson 
(refer to the June 2005 representative 
statement).  After obtaining the 
necessary waivers, the RO should obtain 
any outstanding records and associate 
them with the veteran's claims file.  

3.  The RO is to request the VA medical 
facility in Boston, Massachusetts, to 
furnish copies of any medical records 
pertaining to treatment for PTSD covering 
the period from February 2003 to the 
present.  

4.  The RO is to schedule the veteran for 
a VA examination to determine the current 
level of impairment due to the service-
connected PTSD.  The examination should 
include psychological testing.  The 
veteran's claims file should be made 
available for review by the examiner.  
All clinical findings should be reported 
in detail.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  

Thereafter, in indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  




 
 
 
 

